Proceeding pursuant to article 78 of the CPLR to annul respondent’s determination, rendered December 6, 1968, revoking petitioner’s chauffeur’s license for alleged refusal to submit to a chemical test to determine the alcoholic content of his blood. Determination annulled, on the law, with costs, and license directed to be reinstated. No questions of fact were considered. The determination was based on a finding that, while in a police car en route to his arraignment and “prior to such time that ’ * * [he] attempted to produce a specimen ”, petitioner refused to submit to a urine test by stating he *948did not have to urinate. In view of the circumstances under which the request was made, the finding of no prior attempt to produce a specimen was critical. In our opinion, however, it was not supported by substantial evidence and the revocation which followed must therefore be annulled. Brennan, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.